Citation Nr: 0628981	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  05-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
shin splints.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
migraine headaches.

3.  Entitlement to service connection for nosebleeds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
July 1995.

This case came to the Board of Veterans' Appeals (Board) from 
a February 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO), 
which reopened the claims of entitlement to service 
connection for bilateral shin splints and migraine headaches 
and denied both claims.  

The February 2004 rating decision also denied claims of 
entitlement to service connection for nosebleeds, and anemia, 
teeth, and gum disorders secondary to nosebleeds. Only an 
appeal for entitlement to service connection for nosebleeds 
was perfected.
  
The original February 2002 rating decision which denied the 
claims of service connection for shin splints and migraine 
headaches became final when not appealed.  38 U.S.C.A. § 7105 
(West 2002).  Thus, regardless of any RO action in the 
subsequent February 2004 rating decision, the current claims 
for entitlement to service connection for bilateral shin 
splints and migraine headaches may be considered on the 
merits only if new and material evidence has been submitted 
since the previous final rating decisions.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

Pursuant to her request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2006. A 
transcript of that proceeding is on file.




FINDINGS OF FACT

1.  By rating decision in February 2002, the RO denied 
service connection for bilateral shin splints and migraine 
headaches; notice of such denial was furnished to the 
appellant, but she did not perfect an appeal.

2.  Evidence submitted since the February 2002 rating 
decision is not cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claims sought to be reopened, and it raises a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for bilateral shin splints and migraine 
headaches.

3.  A chronic bilateral shin splints disorder was not 
incurred in service and any current bilateral shin splints 
disorder is unrelated to service.

4.  Migraine headaches were not demonstrated in service and 
any current migraine headaches disorder is unrelated to 
service.

5.  Nosebleeds were not demonstrated in service and any 
current nosebleeds disorder is unrelated to service.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying entitlement to 
service connection for bilateral shin splints is final; 
evidence submitted since that denial is new and material and 
the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

2.  The February 2002 rating decision denying entitlement to 
service connection for migraine headaches is final; evidence 
submitted since that denial is new and material and the claim 
is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

3.  Bilateral shin splints were not incurred or aggravated by 
military service, and may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

4.  A migraine headaches disorder was not incurred or 
aggravated by military service, and may not be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

5.  Chronic nosebleeds were not incurred in or aggravated by 
service, and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2003 and 
October 2003 correspondence, amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish a 
disability rating and an effective date for the disabilities 
on appeal.  The claims were readjudicated in a December 2004 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disabilities on appeal is 
harmless because the Board has determined that the 
preponderance of the evidence is against the claims.  Hence, 
any questions regarding what rating or effective date would 
be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of her claims, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence that any VA error 
in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

I. Reopened Claims

The veteran contends that she currently has bilateral shin 
splints and migraine headaches which she incurred in 
service.  In a February 2002 rating decision service 
connection was denied because while the service records 
revealed the veteran was treated for pain in the shins once 
in March 1991 and once in June 1991, there was no evidence of 
a chronic disability.  Likewise while the service records 
revealed headache complaints in September 1989, March 1990, 
and May 1990, these were associated with cold, flu, or 
bronchitis symptoms.  She was not diagnosed with migraines.  
In addition she was asked to submit additional evidence to 
support her claims by letter in June 2001 but did not submit 
any additional supporting evidence.    
The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the February 
2002 rating decision in question and finds that the evidence 
includes, for the first time, medical opinions from two 
doctors in support of the veteran's claims.  

The Board finds that the additional evidence is both new and 
material as defined by regulation.  38 C.F.R. § 3.156(a).  
Hence, the claims of entitlement to service connection for 
bilateral shin splints and migraine headaches are 
reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Because the RO has already considered the issues of 
entitlement to service connection on a de novo basis and 
because the appellant has had opportunity to address the 
merits of this claim, the Board may proceed with a final 
adjudication of the merits of the claims because there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

II. Service connection
 
Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In deciding whether the veteran has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference.  
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995). In so doing, the Board may accept one 
medical opinion and reject others. Id.  At the same time, the 
Board is mindful that it cannot make an independent medical 
determination, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Evans.

In addition, the Court has provided guidance for weighing 
medical evidence. The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence. Grover v. West, 12 Vet. App. 109, 112 
(1999). Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Of course, it goes without 
saying that every medical opinion must be within the scope of 
expertise of the medical professional who proffered it, Layno 
v. Brown, 6 Vet. App. 465 (1994), and a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

a. Bilateral Shin Splints

At the May 2006 Travel Board hearing, the veteran testified 
that she first had shin splints in service; and, currently 
suffers the same level of disability from the disorder.  
However she has not received medical treatment for this 
condition post service and self medicates. The service 
representative referred to an April 2004 letter allegedly 
from a treating physician stating that her bilateral shin 
splints were, "probably related to time spent in the 
military while on active duty service."
  
The Board notes that the veteran works at VAMC in radiology.  
The letter is from a physician she works with who reviewed 
her records. He is not her treating physician.  

Service medical records reveal the veteran was treated for 
pain in the shins in March 1991.  A  June 1991 clinical 
notation reported that the veteran complained of shin splints 
for four days.  X-rays were normal.

As previously noted, there are no medical treatment records 
for bilateral shin splints post service.  However the Board 
has received several letters from Howard Grady Daniels, M.D., 
in support of her claim.  These include:

A July 2003 letter noting the veteran has 
been given a diagnosis of bilateral shin 
splints.  He opined this was a result of 
her military service.

An April 2004 letter which opines that 
after a review of the veteran's service 
medical records and his observation of 
the bilateral shin splints, it was his 
opinion "that the current conditions 
maybe related to the veteran's military 
service."

The Board again notes that the veteran works at a VAMC 
radiology clinic.  Dr. Daniels who wrote the medical letters 
for her also works at this clinic.    

In a December 2004 fee based VA examination, the examiner 
noted the veteran reported bilateral shin splints since 1991.  
She experienced pain when running in the bilateral tibias and 
calves.  There was no injury reported; she had not suffered 
any bone infections; did not receive treatment for the 
condition; had no functional impairments; and did not lose 
time from work. The examiner noted both tibia and fibula were 
normal bilaterally.  He further noted that there was no 
diagnosis because there was no pathology to render a 
diagnosis.

Analysis

Although the veteran was treated in service for complaints of 
shin splints these were acute and transitory.  Nor was there 
any continuous treatment by a physician or any record of 
treatment since service.
  
The Board recognizes that Dr. Daniels has attributed the 
veteran's current bilateral shin splints to military service.  
However, the Board assigns greater weight to the opinions 
provided by the VA fee based examiner in December 2004, 
because there is no indication that Dr. Daniels treated or 
examined the veteran.  He reviewed the veteran's claims file 
upon her request.  Moreover, since service medical records do 
not record a chronic bilateral shin splint disorder, nor does 
a current examination reveal shin splints, it is apparent 
that this opinion relies solely on the veteran's self- 
reported and unsubstantiated history. As noted above, when a 
medical opinion relies at least partially on the veteran's 
rendition of her medical history, the Board is not bound to 
accept the medical conclusion, as it has no greater probative 
value than the facts alleged by the veteran. Swann v. Brown, 
5 Vet. App. 229 (1993). Hence, the Board concludes that this 
opinion has minimal probative value.

As to assigning greater weight to the opinion provided by the 
December 2004 VA fee based examiner, upon examining the 
veteran, he noted no evidence of bone infections, functional 
impairment, or any treatment subsequent to service.  The 
bilateral tibia and fibula were normal.  He was unable to 
make a diagnosis as there was no pathology.
   
The United States Court of Appeals for Veterans Claims 
(Court) has held that a lay person is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, her lay assertions of 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, are of extremely 
limited probative value towards establishing a link between 
her military service and any bilateral shin splint 
disability.  Overall, the preponderance of the evidence is 
against the veteran's assertion that a current bilateral shin 
splint disability is a result from any in-service disease or 
injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  Therefore, her claim for service connection must be 
denied.

b. Migraine Headache and Nosebleeds

Service medical records reveal the veteran was seen in 
September 1989, March 1990, and May 1990 complaining of cold 
or flu like symptoms.  In May 1990, she reported hot and cold 
flashes, pain in the ears, upset stomach, headaches, etc.  A 
temperature of 101.4 was noted.  She was not diagnosed at 
that time.  Service medical records are entirely negative for 
findings of migraine headaches or nosebleeds in service.

Subsequent to service there are no medical treatment records 
for migraine headaches or nosebleeds.  However the Board has 
received several letters from physicians in support of her 
claims.  Although requested no treatment records have been 
received.  These include:

A June 2003 letter from Richard W. 
Leuszler, M.D., noting the veteran has 
had chronic nosebleeds for eight years 
which have failed to respond to multiple 
cauterizations.  The onset was associated 
with rhinitis of pregnancy occurring 
during service in March 1995.  He noted 
that she required continued medical care.  

A July 2003 letter from Dr. Daniels, 
noting the veteran was given a diagnosis 
of severe migraines.  He opined this was 
a result of her military service.

An August 2003 letter from Dr. Daniels, 
noting the veteran was given a diagnosis 
of chronic nosebleeds for eight years, 
and suffered from several additional 
conditions secondary to the nosebleeds.

An April 2004 letter from Dr. Daniels, 
opining that after a review of the 
veteran's service medical records, it was 
his opinion "that the current conditions 
maybe related to the veteran's military 
service."

In a December 2004 fee based VA examination, the examiner 
noted the veteran reported severe reoccurring migraine 
headaches since 1991.  They were so severe that she does not 
want anyone talking to her or making noise.  After vomiting 
and crawling into a fetal position she was able to sleep.  
The migraines average about one a month.  She reported losing 
fifteen days from work. She received no medical treatment.  

The examiner diagnosed migraines.  However he opined that it 
was not likely they were related to service as the veteran 
had never been diagnosed with migraines in service.  The 
service medical records only revealed headaches which were 
present with colds and fever.

The file contains no treatment records during service or post 
service for either migraine headaches or nosebleeds.

Analysis

After reviewing the evidence of record, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to service connection for migraine 
headaches or chronic nosebleeds.

The Board recognizes that Drs. Leuszler and Daniels have 
attributed the veteran's migraine headaches and nosebleed to 
military service. However, the Board assigns greater weight 
to the opinion provided by the fee based VA examiner in 
December 2004, because there is no indication that Drs. 
Leuszler and Daniels examined the veteran or thoroughly 
reviewed the veteran's claims file. Moreover, since service 
medical records are negative for complaints, diagnoses, or 
treatment related to migraine headaches or chronic nosebleeds 
it is apparent that their opinions rely solely on the 
veteran's self- reported and unsubstantiated history of 
inservice migraine headaches and nosebleed problems. As noted 
above, when a medical opinion relies at least partially on 
the veteran's rendition of her medical history, the Board is 
not bound to accept the medical conclusion, as it has no 
greater probative value than the facts alleged by the 
veteran. Swann, 5 Vet. App. 229 (1993).  Hence, the Board 
concludes that these opinions have minimal probative value.

As to assigning greater weight to the opinion provided by the 
fee based VA examiners that the service medical records did 
not show complaints, diagnoses, or treatment for migraine 
headaches or nosebleeds, the Board acknowledges that lay 
witnesses are competent under the law to describe symptoms 
they have seen or experienced. King v. Brown, 5 Vet. App. 19, 
21 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 
However, for purposes of obtaining a medical opinion as to 
the origins of a disability, the subsequent VA examiner were 
not obligated to accept the veteran's subjective statements 
as to the occurrence of the inservice complaints. In fact, 
the examiner's job was just the opposite.  His job was to 
review of the record and ascertain whether it included 
objective medical facts that supported the veteran's 
assertions.  Then using those facts, along with his medical 
expertise, provide an opinion as to the origins of the 
claimant's disabilities. This is what was done. Therefore, 
the Board finds that it must give more evidentry weight to 
this expert medical opinion that the veteran's service 
medical records which do not show complaints, diagnoses, or 
treatment related to migraine headaches or nosebleeds.

The Board concludes that migraine headaches and nosebleeds 
were neither incurred in nor aggravated by service. As the 
preponderance of the evidence is against the claims for 
service connection, the benefit-of- the-doubt rule does not 
apply, and the claims must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for bilateral shin 
splints.  

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for migraine 
headaches.
  
Entitlement to service connection for bilateral shin splints 
is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for nosebleeds is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


